Citation Nr: 1453622	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, including service in combat for which he received a Purple Heart medal and Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed from the initial rating assigned for PTSD and the denial of service connection for hearing loss and tinnitus, but not other issues.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has not resulted in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA fully notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in August 2009.  This notice was provided prior to the adjudication of his service connection claim; no further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  

All available, identified medical evidence was obtained.  The Veteran was notified that certain records from the Social Security Administration (SSA) were not available, and allowed an opportunity to provide such records, in March 2011.  He was also afforded a VA examination in October 2009.  There is no argument or indication that this examination was inadequate, the severity of his symptoms has changed since the last available evidence, or further medical evidence is needed.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  Any errors committed were not harmful to the essential fairness, and there will be no prejudice from a decision.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's PTSD is rated as 70 percent disabling.  The next higher schedular rating of 100 percent for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders.  

The Veteran described his PTSD symptoms during an October 2009 VA examination, which was the basis for the assignment of a 70 percent rating.  These reports and the examiner's assessment of the severity of the disability are generally consistent with VA treatment records and lay statements by the Veteran and others.  The Veteran argued in his December 2009 notice of disagreement that a rating in excess of 70 percent was warranted because he cannot deal with people without temper flare-ups or be in an environment with stress, such as work.  He has not worked since 2008 due to his PTSD, and he has had varying levels of social impairment due symptoms as discussed below.  In an August 2010 rating decision, the AOJ granted entitlement to a total disability rating based on individual unemployability (TDIU) based on his PTSD symptoms.  Nevertheless, the Veteran has not had total occupational and social impairment due to symptoms most nearly approximating the severity, frequency, and duration of those contemplated by a 100 percent rating for PTSD at any point.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411; see also Vazquez-Claudio, 713 F.3d at 117.  

The Veteran takes psychiatric medications continuously, which help his PTSD symptoms to some extent, but he continues to be symptomatic.  He has feelings of anger, irritability or being easily upset, hyper-reactivity, and impulsiveness, but with adequate impulse control.  See, e.g., VA examination report; August and October 2009 statements from friends.  The Veteran's prior employer indicated that he had confrontations with coworkers and was given accommodations and ultimately retired due to stress from traffic.  See September 2009 and May 2010 employer statements.  The Veteran has repeatedly denied physical violence towards others, although he reported road rage and that he knocked off a car's side mirror in the past.  See, e.g., December 2009 treatment record.  He has consistently denied homicidal thoughts.  

The Veteran has chronic sleep impairment with nightmares, as well as intrusive thoughts or flashbacks.  He has poor insight, judgment, and concentration.  He also complains of frequent depression, low energy or motivation, and feelings of hopelessness, worthlessness, and frequent crying.  See, e.g., VA examination report; September 2009 statement from sister; February 2010 VA treatment record.  The Veteran has reported passive or fleeting thoughts of suicide with no plan or intent during the appeal period; his last suicide attempt was in the 1980s, and he has repeatedly indicated that he lives for his family.  See, e.g., VA treatment records in September 2009, December 2009, February 2010, and September 2010.  

The Veteran has difficulty getting along with others and trusting most people.  He avoids crowds and isolates, and he has minimal or no peer relationships, as well as minimal recreation and leisure pursuits.  He has been married for over 40 years, but there is a history of marital discord and a lack of intimacy for several years.  See VA examination report; August 2009 letter from spouse.  There has also been family tension with his 25-year-old son, who lived at home as of October 2009.  

There has been no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The VA examiner and treating providers noted that the Veteran's thought processes were logical and sequential, with no psychotic thought disorganization.  Rate, flow, and content of speech also was within normal limits.  There was no obsessive or ritualistic behavior.  The Veteran was repeatedly noted to have adequate grooming and hygiene, with no indication of inability to perform activities of daily living.  He was also fully oriented.  There was no indication of memory loss for names of close relatives or his own name, or of his own prior occupation.    

Considering all of his symptoms and overall impairment at the points of treatment and/or VA examination, the October 2009 VA examiner assigned a GAF score of 45, and summarized that the Veteran's PTSD symptoms were frequent, severe, and chronic.  VA treating providers assigned GAF scores of 55 and 56 based on similar symptoms.  See records in September 2009, December 2009, February 2010, September 2010.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  These summaries are generally consistent with the Veteran's symptoms as shown by the available evidence, and with the current 70 percent rating.  There is no argument or indication that his symptoms have PTSD increased or changed.

The Veteran is not entitled to a higher rating under any potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as his PTSD symptomatology remained relatively stable, and any increases in severity were not sufficient for a higher rating for a distinct period.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Referral for extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his psychiatric symptoms.  Such symptomatology is fully contemplated by the schedular rating criteria, which are intentionally broad to encompass all mental health symptoms.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

As noted above, the Veteran is in receipt of a TDIU for the entire period on appeal.  

In sum, the preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD; therefore, reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  


REMAND

The October 2009 VA audiological examiner's rationale for the etiology opinion regarding the Veteran's hearing loss is inadequate because it relied solely on test results within normal limits at separation from service.  The Veteran's reports as to the timing of observable symptomatology such as hearing difficulties must be considered along with the other evidence of record.  Further, the Veteran also reported treatment for perforated tympanic membrane during service, and it is unclear if this was considered in the opinions regarding hearing loss and tinnitus.  

Although the Veteran reported tinnitus beginning approximately 10 years prior to the examination, the examiner indicated it was at least as likely as not associated with his hearing loss.  Therefore, these claims are inextricably intertwined.  The Veteran should be advised of the requirements for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to establish service connection for tinnitus on a secondary basis, and allow time for a response.

2.  Thereafter, forward the entire claims file to the October 2009 VA audiological examiner, or another appropriate examiner if that individual is not available, for an addendum opinion regarding hearing loss and tinnitus.  The examiner should respond to the following:

(a)  Was the Veteran's current hearing loss at least as likely as not (50 percent probability or more) incurred as a result of his military service, to include noise exposure during combat or the reported treatment for perforated tympanic membrane in 1967?  

Also, did the Veteran's hearing loss at least as likely as not first manifest to a compensable degree within one year after service discharge, or by August 1969?

(b)  Was the Veteran's current tinnitus at least as likely as not incurred as a result of military service, to include noise exposure during combat or the reported treatment for perforated tympanic membrane in 1967?

Also, did tinnitus at least as likely as not first manifest to a compensable degree within one year after service discharge, or by August 1969?
  
(c)  Please clarify the statement in the initial examination report that the Veteran's tinnitus was at least as likely as not associated with hearing loss: Was the current tinnitus at least as likely as not proximately caused by the Veteran's hearing loss?  

Alternatively, was the current tinnitus at least as likely as not proximately aggravated (permanently worsened beyond its natural progression) by his hearing loss?  

In responding to all questions, the examiner must provide an explanation for each opinion offered.  The examiner should be informed that the lack of a hearing loss disability at separation from service does not necessarily preclude service connection.  The Veteran's statements regarding the timing of his symptoms since combat service should be considered along with the other available evidence.  

If the examiner chooses to reject the lay reports, a reason must be provided.  The lay statements may not be rejected due solely to an absence of corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


